Citation Nr: 1623363	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-11 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent, effective May 4, 2009, and 20 percent, effective April 2, 2015, for diabetes mellitus type 2.

2.  Entitlement to an initial rating higher than 10 percent, effective May 4, 2009, and 20 percent, effective April 2, 2015, for diabetic peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating higher than 10 percent, effective May 4, 2009, and 20 percent, effective April 2, 2015, for diabetic peripheral neuropathy of the left lower extremity.

4.  Entitlement to service connection for microcytic hypochromic anemia, secondary to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for diabetes mellitus assigning a 10 percent rating, effective May 4, 2009; granted service connection for peripheral neuropathy of the bilateral lower extremities, effective May 4, 2009 with noncompensable ratings; and denied service connection for microcytic hyperchromic anemia.  In May 2014, the RO, in pertinent part, granted increased ratings of 10 percent, each, for peripheral neuropathy of the bilateral lower extremities; and the effective date assigned is May 4, 2009.  

In April 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  The Board remanded this case for additional development in June 2015.  

During the course of the remand, in a November 2015 rating decision, the RO, in pertinent part, granted an increased rating of 20 percent for diabetes mellitus, type 2, and increased ratings of 20 percent each for peripheral neuropathy of the bilateral lower extremities; all effective April 2, 2015.  The Veteran has not indicated that he is satisfied with these ratings.  Thus, these claims are still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Additional evidence that has not been considered by the RO has been added to the record after the last supplemental statement of the case.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the evidence is either not relevant to the claim on appeal, or cumulative of the information already of record. 

As noted in the Board's June 2015 remand, the issues of increased ratings for peripheral neuropathy of the bilateral upper extremities have been raised by the record during testimony at the April 2015 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In addition VA treatment records show diagnoses of onychauxis and onychomycosis of the toes of the bilateral feet, which is possibly associated with diabetes mellitus.  Based on the diagnostic code for diabetes requiring that all associated disabilities be evaluated to determine if they are compensably rated, this matter should be adjudicated.  The Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of service connection for microcytic hypochromic anemia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Effective May 4, 2009, the Veteran's type II diabetes mellitus treatment requires a restricted diet and the use of oral hypoglycemic agent, but has not required regulation of activities.

2.  Effective May 4, 2009, the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities is not more than mild.

3.  Effective December 4, 2013, the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities is not more than moderate.

CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, for type II diabetes mellitus have been met, effective May 4, 2009. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for a rating higher than 10 percent, for diabetic peripheral neuropathy of the right lower extremity have not been met, effective May 4, 2009. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a rating higher than 10 percent, for diabetic peripheral neuropathy of the left lower extremity have not been met, effective May 4, 2009. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for a higher rating of 20 percent, but no higher, for diabetic peripheral neuropathy of the right lower extremity have been met, effective December 4, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for a higher rating of 20 percent, but no higher, for diabetic peripheral neuropathy of the left lower extremity have been met, effective December 4, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in July 2009 regarding the original service connection claim for diabetes mellitus informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that he should submit evidence demonstrating the effect that his service-connected condition had on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affected his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The letter also provided the Veteran with information on how VA determines and assigns disability ratings and effective dates.  As such, the letter satisfied VA's duty to notify.  

It is also worth noting that in this case, the Veteran is challenging the initial evaluation for his diabetes mellitus assigned following the grant of service connection.  Because legally sufficient notice was provided in July 2009, and before the claim was initially adjudicated in the December 2009 rating decision, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the Veteran's service records, private treatment records, and VA treatment records.  The RO also has provided him with a VA examination in October 2009, December 2013, October 2014, and August 2015.  The examination reports adequately address all the necessary criteria for rating the claim.

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in April 2015, in which he presented oral argument.  In this case, the Veteran, who was represented by a Veterans Service Organization, acknowledged that the increased rating claim was on appeal and provided testimony regarding the present severity of his disability.   The VLJ specifically noted the bases of the prior determinations or the elements that were lacking to substantiate the claim.  The VLJ also asked specific questions directed at identifying the criteria for an increased rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claim.  This was not necessary, however, because the Veteran volunteered his treatment history and present symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Also, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

As noted above, in June 2015, the Board remanded the case for examinations to address the severity of the Veteran's diabetes mellitus and diabetic peripheral neuropathy, and also to obtain additional VA and private treatment records.  The directives of the Board's remand have been substantially complied with, in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

A.  Diabetes Mellitus Type 2

The Veteran seeks an increased disability rating for his service-connected type II diabetes mellitus which is currently evaluated as 10 percent disabling, effective May 4, 2009, and 20 percent disabling, effective April 2, 2015, under Diagnostic Code 7913.

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating; while diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet, is assigned a 20 percent disability rating.  Finally, diabetes mellitus manageable by restricted diet only warrants a 10 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.

While the Veteran was assigned a 20 percent rating for diabetes mellitus, effective April 2, 2015, the medical evidence actually shows that a 20 percent rating is warranted earlier than this.  The Veteran and his wife testified at the Board hearing on April 2, 2015 that the Veteran had been on medication for his diabetes since the Fall of 2014 or perhaps as early as 2013, when the Veteran's wife noted that he had to go to the emergency room at a private hospital because he had an allergic reaction to his medication for treating the diabetes.

Prior to his May 4, 2009 claim for benefits, a June 2006 VA podiatry treatment record notes that the Veteran had been diagnosed with non-insulin dependent diabetes mellitus four months prior.  He was prescribed Metformin.  VA primary care records dated in May 2007 note that the Veteran had a history of diabetes mellitus and had been on medication for his diabetes.  

An April 2008 VA endocrine initial consult notes that the Veteran had been taking Metformin (as well as a medication for his cholesterol) previously but that in December 2007, he had to go to the emergency room at a private hospital for hives and itching all over his body, as well as his tongue swelling.  He reportedly stopped taking the Metformin and other medication until January 2008, when his private physician started him back on the medications at lower doses.  The symptoms occurred again but to a lesser degree, and the Veteran stopped taking the medications.  

VA treatment records dated from July 2008 to March 2011 note that the Veteran's diabetes mellitus was controlled by diet.  However, a September 2009 test shows a high Hemoglobin A1C reading.

An October 2009 VA examination report notes that the Veteran was diagnosed with diabetes and that he was started on Metformin in the late months of 2007.  He, however, reported to the emergency room in December 2007 with facial edema, tongue edema, and a rash, which was an anaphylactic reaction attributed to the Metformin and the medication was discontinued.  Presently he was on a diabetic diet alone and he self-monitored his serum blood glucose.  He had no history of hospitalizations for ketoacidosis, hyperglycemic, hyperosmolar metabolic condition, or profound hypoglycemia.  He did not have to modify the pattern of his physical activity.

On July 7, 2010 the Veteran had a high HGB A1C reading, which was noted on a March 2011 VA treatment record.

A March 23, 2011 Report of General Information, notes that the Veteran communicated with RO personnel via the telephone and requested that VA pay for his medicine for his diabetes.

An April 2011 VA attending physician note shows that the Veteran' diabetes management was reviewed, after a hemoglobin A1C reading that was high in March 2011 and April 2011, and that he was prescribed Glipizide.  An August 2011 VA primary care note shows, however, that the Veteran reported that he did not start his Glipizide and medicine for cholesterol, but improved his diet and did regular exercise.  Subsequent VA treatment records dated through April 2012 note that the Veteran's diabetes mellitus was controlled through diet and exercise.

An April 2012 test notes that the Veteran's HGB A1C was high again.  A year later, in April 2013, a VA treatment record shows the Veteran was counseled on improved diabetes control, as his A1C reading was not in the desired range.  The Veteran stated that he wanted to intensify his glycemic treatment; and he was instructed to improve his diet and repeat the HGB A1C in three months.  It also was recommended that the Veteran start Glipizide but the Veteran declined and wanted to instead improve his diet.  His hemoglobin A1C was tested again in July 2013 and found to be high.  

An April 2014 VA treatment record also notes a high HGB A1C reading.  Acarbose was suggested as a prescription to treat the diabetes, but the Veteran refused.

The Veteran underwent a VA examination in October 2014, which noted that the Veteran's diabetes was controlled by diet and exercise and his activity was not regulated.

On remand, private hospital records were obtained, which note that in July 2013, the Veteran was found to have pre-diabetes.  An August 2014 private treatment record notes, however, that the Veteran had a diagnosis of diabetes mellitus type II and needed better control.  He was started on Metformin HC1 tablet; and Januvia Tablet.  However, it was noted that there was a history of allergy to Metformin and this was to be cancelled.  In September 2014, it was noted that the Veteran had an allergic reaction to Januvia with swelling in his face, which was reportedly similar to the reaction from Metformin, which he was not taking.

In November 2014, VA treatment records show the Veteran noted that a private physician had ordered Januvia for him but that he had developed an allergic reaction with tongue swelling.  He agreed to try Acarbose after another high A1C was noted; and to notify VA if any adverse reactions occurred.  VA treatment records dated through July 2015 note Acarbose as an active medication.

An August 2015 VA examination report shows the Veteran's diabetes mellitus was treated by restricted diet and prescribed oral hypoglycemic agent; and that the diabetes did not require regulation of activities as part of the medical management.

Based on a review of the medical records, even though the Veteran did not decide to take the prescribed diabetes medication until 2013 due to fear of an allergic reaction, which is understandable considering his past allergic reactions to the diabetes medications, it appears that the Veteran's diabetes required hypoglycemic agents to control it since approximately May 4, 2009, the date he filed his claim.  The Veteran has had a history of hypoglycemic agents being prescribed for him since 2007 but has had allergic reactions to the medications and thus, has refused to take them.  While he attempted to control his diabetes with diet, in September 2009, a few months after he submitted his claim, he still was shown to have a high Hemoglobin A1C reading.  Subsequent readings from 2010 to 2014 also show high HGB A1C readings, until the Veteran finally agreed to take diabetes medication in 2013.  

As the medical evidence shows that the Veteran was not able to control his diabetes with diet alone since approximately November 2009, and had been prescribed medication since 2007, but had only stopped taking it due to allergic reaction, not necessarily because he did not need it, resolving all doubt in the Veteran's favor, he met the criteria for a 20 percent rating for the entire appeals period, as his diabetes mellitus required oral hypoglycemic agent and restricted diet since approximately May 4, 2009.  

The preponderance of the evidence is against the assignment of a rating in excess of 20 percent for the service-connected diabetes mellitus for the period of the appeal. 

To warrant the next higher rating of 40 percent, the Veteran must be treated with insulin as well as have restrictions on diet and regulation of his activities. 38 C.F.R. § 4.119, Code 7913.  Regulation of activities is defined as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913; see also Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  The weight of the evidence does not show that the Veteran's diabetes mellitus results in any regulation of activities.  

No treating doctor or examiner has noted any need to restrict or regulate activity for purposes of blood sugar control and the Veteran has not asserted otherwise.  It was recommended, instead, that the Veteran exercise to better his health.

The rating criteria for diabetes are successive.  "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).  The lack of a need for regulation of activity is determinative as to any claim for evaluation in excess of the current 20 percent.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). This requires analysis of the severity of any identified complications of diabetes in order to ascertain whether such complications are compensable.  The Veteran is already service-connected for peripheral nephropathy of the bilateral upper and lower extremities, and erectile dysfunction related to his diabetes mellitus.  There are no additional complications of diabetes that require a separate rating other than perhaps onychauxis and onychomycosis of the toes of both feet, which is referred in the introduction above.

The Board finds, therefore, that while a 20 percent rating is warranted, effective May 4, 2009, there is no basis for the assignment of a schedular rating in excess of the already assigned 20 percent for diabetes under Diagnostic Code 7913, as the most persuasive evidence of the record weighs against the claim.

B.  Diabetic Neuropathy of the Bilateral Lower Extremities

The Veteran's diabetic peripheral neuropathy of the bilateral lower extremities is presently rated as 10 percent disabling from May 4, 2009, and 20 percent disabling from April 2, 2015, under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve. 38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Based on a review of the medical evidence of record, the medical findings from May 4, 2009 to December 4, 2013 are more consistent with a 10 percent rating for mild incomplete paralysis of the sciatic nerve.  

An October 2009 VA examination report shows there were findings consistent with mild sensory peripheral diabetic neuropathy.  October 2009 and October 2010 VA primary care note also show normal examinations of the posterior tibial and dorsalis pedis pulses and normal monofilament examination of the feet.  An April 2011 VA podiatry record shows Grade 1 neuropathy without pad or foot deformity.  Pedal pulses were palpable +2/4 bilaterally.  On vascular assessment, there was mild non-pitting edema noted to the bilateral ankles.  Neurologically, there was protective sensation intact to the level of the digits via 10 gram of monofilament testing bilaterally.  There was no pain on palpation or with range of motion and muscle strength was 5 out of 5.  

Similar findings were noted on VA podiatry records through September dated through 2011.  In February 2012, a VA podiatry note shows findings consistent with no neuropathy.  A July 2012 VA podiatry note shows mild numbness, burning, or tingling in his feet since discontinuing applying lotion to his feet.  He denied any new pedal complaints.  Similar findings were noted on a May 2013 VA podiatry record.

On December 4, 2013, however, the Veteran underwent a VA examination and reported more intense symptoms over the past few years in both feet, including a numbness/ tingling/ burning sensation.  Examination showed moderate paresthesias and/ or dysesthesias in the bilateral lower extremities, and severe intermittent (usually dull) pain in the bilateral lower extremities.  Mild constant pain and numbness in the bilateral lower extremities also was noted.  In addition cold sensation was decreased in the lower extremities.  The examiner found that the findings showed mild incomplete paralysis of the sciatic nerve and normal findings in the femoral nerve.

Resolving all doubt in the Veteran's favor, notwithstanding the examiner's assessment of mild incomplete paralysis of the sciatic nerve, these findings more closely approximate the criteria for a 20 percent rating under Diagnostic Code 8520 based on the objective findings of moderate paresthesias and/ or dysesthesias of the bilateral lower extremities and severe intermittent pain, as well as the Veteran's reports of increased symptoms.  Therefore, effective December 4, 2013, the next higher 20 percent rating is warranted for diabetic peripheral neuropathy of the bilateral lower extremities.

While the Veteran indicated that he had experienced a worsening in symptoms in his feet two years prior to this examination, none of the medical records demonstrate worsening symptoms until the December 4, 2013 examination report.  While the Veteran is competent to report the symptoms in his feet, he is not competent to conduct the necessary clinical testing to determine the severity of his symptoms as either mild or moderate.  Therefore, December 4, 2013 is the earliest that it is shown that the Veteran met the criteria for a 20 percent rating for diabetic peripheral neuropathy.

The next higher rating for diabetic peripheral neuropathy is not warranted, as none of the medical evidence shows moderately severe incomplete paralysis of the sciatic nerve.  There is a finding of severe intermittent (dull) pain in the feet; but this alone does not warrant a higher rating based on neurological impairment in the bilateral extremities, considering the other findings of mild to moderate symptoms.

VA podiatry records dated through  July 2015 show continued treatment, with findings of sensation being absent to the distal to metatarsal heads via 10 monofilament testing bilaterally.  The Veteran was assessed as having Grade I neuropathy without pad or foot deformity. 

An August 2015 VA examination report shows moderate constant pain, moderate paresthesias and/ or dysesthesias, and moderate numbness in the bilateral lower extremities, with severe intermittent pain and no constant pain.  There also was decreased vibration sensation and decreased cold sensation in the bilateral lower extremities.  The Veteran was assessed as having moderate incomplete paralysis of the sciatic nerve; and normal findings in the femoral nerve.

These findings do not approximate a rating higher than 20 percent under Diagnostic Code 8520, as there is no more than moderate incomplete paralysis shown in the bilateral lower extremities as a result of the diabetic peripheral neuropathy.  The sciatic nerve also is the only nerve in the lower extremities that is involved in the impairment shown, as noted on examinations in December 2013 and August 2015.

Private treatment records also show chronic venous insufficiency with stasis changes, which is similar to findings on VA treatment records of pitting edema in the bilateral lower extremities.  See, e.g., July 2015 private treatment record.  The Board finds that to rate the findings associated with the venous insufficiency separately from the bilateral peripheral diabetic neuropathy would constitute pyramiding, as there is not shown to be any separate compensable symptoms attributable to venous insufficiency that are not considered by the symptoms associated with peripheral diabetic neuropathy.  Both disorders involve symptoms of pain and decreased sensation.  Therefore, the same symptoms cannot be rated twice under separate diagnoses.  See 38 C.F.R. § 4.14.  

For these reasons, while a higher rating of 20 percent is warranted, effective December 4, 2013 for bilateral diabetic peripheral neuropathy; a rating higher than 10 percent is not warranted, effective May 4, 2009, and a rating higher than 20 percent is not applicable, effective December 4, 2013.

C.  Extraschedular & TDIU

The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The evidence shows the Veteran's diabetes requires oral hypoglycemic agent and restricted diet for control, which is specifically considered under Diagnostic Code 7913.  The Veteran's diabetic peripheral neuropathy also involves mild to moderate incomplete paralysis of the sciatic nerve, which is considered under the staged 10 and 20 percent ratings under Diagnostic Code 8520.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are therefore adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this regard, the Federal Circuit observed that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The preponderance of the evidence is against assigning an evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus for any period of time on appeal.  Similarly, the preponderance of the evidence is against assigning an evaluation in excess of 10 percent each for bilateral peripheral diabetic neuropathy of the bilateral lower extremities, effective May 4, 2009, and higher than 20 percent, effective December 4, 2013.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b)  is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of any additional staged ratings has been considered and is not for application.  Hart, supra.

Of final note is that "a request for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a [V]eteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities ... as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Comer v. Peake, 552 F.3d 1662 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The evidence does not show that the issue of unemployability as a result of the Veteran's service-connected diabetes has been raised.  The Veteran has reportedly been retired since 2002; and there is no assertion that his diabetes mellitus that was diagnosed in 2006 renders him unemployable.  The December 2013 VA examination report shows that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.  The Veteran reported in August 2015 that his employment would be affected because walking was impaired due to the burning sensation in his feet; but this alone does not raise the issue of unemployability as a result of his diabetic peripheral neuropathy.


ORDER

Entitlement to an initial rating of 20 percent, but no higher, effective May 4, 2009, for diabetes mellitus type 2, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating higher than 10 percent, effective May 4, 2009, for diabetic peripheral neuropathy of the right lower extremity, is denied.  

Entitlement to an initial rating of 20 percent, but no higher, effective December 4, 2013, for diabetic peripheral neuropathy of the right lower extremity, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating higher than 10 percent, effective May 4, 2009, for diabetic peripheral neuropathy of the left lower extremity, is denied.

Entitlement to an initial rating of 20 percent, but no higher, effective December 4, 2013, for diabetic peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

The Board remanded the service connection claim for microcytic hypochromic anemia in June 2015 for an examination based, in part, on the Veteran's and his wife's testimony and statements as to the Veteran's ongoing symptoms of fatigue, headaches, and bleeding that would not stop since his military service.  The medical opinion also was to answer specific questions, including whether the microcytic hypochromic anemia was the result of a congenital or acquired disorder.

In October 2015, a VA medical opinion was provided that noted that the Veteran's complete blood count had been reviewed and it appeared that the Veteran had a beta thalassemia trait, which is caused by mutations in the DNA of cells that make hemoglobin.  The examiner stated that an opinion could not be made as to whether there was aggravation of his thalassemia in service without resort to speculation, because the Veteran had no baseline blood count, while in service.

While the examiner determined that the microcytic hypochromic anemia was a genetic disorder, and that it could not be determined without resort to speculation whether the microcytic hypochromic anemia was aggravated in service because there was no baseline blood count, he did not offer any consideration of the Veteran's and his wife's statements concerning continued symptoms of fatigue, headaches, and bleeding that would not stop since his military service.  Also, while the examiner appears to have suggested that the microcytic hypochromic anemia was a genetic disease, as a opposed to a defect, this was not clearly explained.  If it was a defect, then an opinion needs to be made whether the anemia was subject to a superimposed disease or injury during service.  

For these reasons, another medical opinion is warranted to resolve the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional, relevant treatment he has obtained for his microcytic hypochromic anemia.

2.  Make arrangements to obtain all relevant treatment records from the VAMC in North Chicago pertaining to the microcytic anemia dated since January 2016.

3.  Thereafter, return the claims file to the doctor who provided the opinion in October 2015 for a supplemental opinion.  If this doctor is not available, arrange for an opinion to be provided by a doctor with the relevant background to address the service connection claim for microcytic hypochromic anemia.  The VBMS file must be made available to, and reviewed by, the doctor.  If an examination is deemed warranted, all appropriate testing should be conducted.

The doctor should provide an opinion as to the following:

(a)  Is the microcytic hypochromic anemia a congenital disease, or a defect?

(b) If the microcytic hypochromic anemia is a congenital disease, the doctor should state whether it underwent a permanent increase in severity during active service, including from presumed exposure to herbicides, and based on the Veteran's and his wife statements concerning experiencing fatigue, headaches, and persistent bleeding since service.  If so, was the increase in severity beyond the natural progress of the condition?

(c)  If the Veteran's microcytic hypochromic anemia is more properly characterized as a congenital defect, the doctor should state whether it was subject to any superimposed disease or injury during active service, including from presumed exposure to herbicides, and based on the Veteran's and his wife statements concerning experiencing fatigue, headaches, and persistent bleeding since service.

In making this opinion please consider the Veteran's and his wife's competent statements as to symptoms of fatigue, headaches, and bleeding that was slow to stop since military service.

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  After the requested opinion has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the remaining claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


